     Case 1:19-cv-00266-DAD-SKO Document 32 Filed 08/28/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11       KAREEM J. HOWELL,                                    Case No. 1:19-cv-00266-DAD-SKO (PC)

12                            Plaintiff,                      ORDER GRANTING DEFENDANTS’
                                                              MOTION TO MODIFY DISCOVERY
13               v.                                           AND SCHEDULING ORDER
14       A. CAMARGO, et al.,                                  (Doc. 31)
15                            Defendants.

16

17              Defendants move the Court to modify its discovery and scheduling order. (Doc. 31.)
18   Although the time for Plaintiff to file an opposition or a statement of non-opposition to
19   Defendants’ motion has not yet passed, see Local Rule 230(l), neither is necessary here. Upon
20   review of the motion, including defense counsel’s declaration, the Court finds good cause to grant
21   Defendants’ request.
22              Accordingly, the Court GRANTS the motion and sets the following new deadlines:
23              1. The deadline to file motions challenging the exhaustion of administrative remedies is
24                    November 26, 2020;
25              2. The deadline to amend the pleadings is December 23, 20201;
26              3. The deadline to complete discovery, including filing motions to compel, is January
27                    26, 2021; and,
28
     1
         Amended pleadings must comply with Federal Rule of Civil Procedure 15 and Local Rule 220.
     Case 1:19-cv-00266-DAD-SKO Document 32 Filed 08/28/20 Page 2 of 2

 1            4. The deadline to file pre-trial dispositive motions is March 29, 2021.

 2
     IT IS SO ORDERED.
 3

 4   Dated:     August 28, 2020                                   /s/   Sheila K. Oberto   .
                                                        UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       2
